Name: 88/13/ECSC, EEC, Euratom: Council Decision of 22 December 1987 fixing the number of officials whose service may be terminated in 1988
 Type: Decision
 Subject Matter: employment
 Date Published: 1988-01-09

 Avis juridique important|31988D001388/13/ECSC, EEC, Euratom: Council Decision of 22 December 1987 fixing the number of officials whose service may be terminated in 1988 Official Journal L 006 , 09/01/1988 P. 0037 - 0037*****COUNCIL DECISION of 22 December 1987 fixing the number of officials whose service may be terminated in 1988 (88/13/ECSC, EEC, Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and an Single Commission of the European Communities, Having regard to Council Regulation (ECSC, EEC, Euratom) No 3518/85 of 12 December 1985 introducing special measures to terminate the service of officials of the European Communities as a result of the accession of Spain and Portugal (1), and in particular the first subparagraph of Article 2 (2) thereof, Having regard to the proposal from the Commission, Whereas, for each institution, the number of officials eligible for termination of service measures during 1988 should be fixed in accordance with the conditions laid down in Regulation (ECSC, EEC, Euratom) No 3518/85; Whereas it is appropriate to guarantee that use can be made, in 1988 or, should the occason arise, by 1990 and within the limits set out in Article 2 (1) of the said Regulation, of the possibilities for termination of service of which use was not made in 1986 and 1987, HAS DECIDED AS FOLLOWS: Sole Article The number of officials eligible for termination of service measures in 1988 shall be: - 40 for the European Parliament, - 18 for the Council, - 135 for the Commission, under the 'operating' budget, - 10 for the Commission, under the 'research' budget, - 2 for the Court of Justice, - 3 for the Economic and Social Committee, - 2 for the Court of Auditors. Done at Brussels, 22 December 1987. For the Council The President N. WILHJELM (1) OJ No L 355, 13. 12. 1985, p. 56.